Green and Lawton, JJ. (dissenting).
While we agree with the majority that the validity of the regulation may be resolved on the face of this record (see, Telaro v Telaro, 25 NY2d 433, 439, stay denied 26 NY2d 751), we disagree with the majority’s conclusion that the regulation is invalid. We should strive to sustain the validity of the regulation if at all possible and must interpret it in the light of its purpose and spirit (see, McKinney’s Cons Laws of NY, Book 1, Statutes §§ 11, 96). The majority’s interpretation of section 378 (2) of the Executive Law is too restrictive in light of the purpose of the New York State Uniform Fire Prevention and Building Code Act (Act; see, Executive Law § 370 et seq.). The intent of the Act was to unite the former State Building Code and the former Fire Prevention Act into a "single, adequate, enforceable code” (Executive Law § 371 [1] [b]). The Act addresses two concerns: safety from fire hazards and safety from inadequate construction (Executive Law § 371 [2] [b]). Therefore, the regulation of pool enclosures is permissible since the Uniform Fire Prevention and Building Code is empowered to address "[s]tandards for the condition, occupancy, maintenance, conservation, rehabilitation and renewal of certain existing buildings, structures and premises” (Executive Law § 378 [2]). Though petitioner’s pool is not a "building” (see, Executive Law § 372 [3]), it is a "structure” to which the statute applies (see, 9 NYCRR 606.3 [a] [204]). This section does not, as the majority contends, apply only to standards related to protection from the hazards of fire. Rather, properly read, this section addresses both "[standards for the condition * * * of certain existing buildings, structures and premises” and "for the safeguarding of life and property * * * from the hazards of fire”.
The regulation at issue was also authorized to encourage standardization of construction practices since there was no *908single State-wide mandatory pool enclosure requirement immediately prior to enactment of the regulation (see, Executive Law § 377 [2] [d]).
Moreover, we conclude that the rule may be applied retroactively because the nonretroactivity provision (see, L 1981, ch 707, § 19) applies only to buildings and not structures (see, Executive Law § 371 [2] [b] [4]).
The Town Board’s denial of petitioner’s application for a variance was supported by substantial evidence. The Board properly found that there are no barriers between petitioner’s home and barn, where the pool is located, and that the shrubbery to the west and south does not constitute adequate fencing to comply with the regulation.
Accordingly, we would confirm the Board’s determination and affirm the judgment directing petitioner to comply with the regulation. (Appeal from judgment of Supreme Court, Erie County, Ostrowski, J. — special proceeding.) Present — Dillon, P. J., Callahan, Denman, Green and Lawton, JJ.